(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, si bien el legajo de la sentencia fue radicado en la secretaría de este Tribunal a las 10:46 A. M. del día 22 de junio del año en curso después de notificada la moción sobre desestimación al abogado del querellante apelante el día 20 de junio, la cual fué radicada en la secretaría de este Tribunal el día 21 a las 3 :50 P. M., existen ciertas circunstancias atenuantes expuestas por el abogado del apelante en la forma s'gu'ente:
*981“4. El motivo o razón por el cual el querellante apelante se tardó 28 días en radicar su legajo de la sentencia, fué el siguiente: El abogado del quere-llante apelante, que lo es el suscribiente, Rafael Hernández Matos, al consignar en la tabla de señalamientos que tiene en su bufete, equivocadamente ñjó como fecha en que veneía el término para elevar el legajo de la sentencia el día 25 de junio de 1940, en vez de fijar el día 25 de mayo de 1940, que era la fecha correcta en que vencía. el referido término de treinta días.
“5. Que este error se debió a una apreciación equivocada del día en que había empezado a contarse el referido término, pues en vez de computarlo desde el 25 de abril, lo eomputó desde el 25 de mayo, resultando entonces, equivocada-mente, que el término veneía el 25 de junio.
"6. Que tan pronto como el abogado del querellante apelante se dió cuenta del error, en el día 20 de junio de 1940, notificó al abogado del querellado, Ledo. Leopoldo Tormes García, la transcripción de los autos del caso, cuya transcrip-ción tenía preparada desde el mes de marzo de 1940, como puede ver este Hon. Tribunal en el original de dicha transcripción.
“7. Que hasta ese momento, 20 de junio de 1940, el querellado apelado no había dado paso alguno para pedir la desestimación de la apelación, y al no-tificársele dicha transcripción, fué que hizo consignar al pie de la transcripción que se reservaba el derecho de pedir la desestimación de la apelación, derecho que ejercitó con posterioridad al momento en que le fué notificada dicha trans-cripción. ’ ’
Por TANTO, la Corte en el ejercicio de su discreción, declara sin lugar la moción sobre desestimación que antecede.
El Juez Asociado Sr. De Jesús no intervino.